NUMBER 13-10-00037-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                             IN RE: DOUGLAS AARON PHARR


                            On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

            Before Chief Justices Valdez and Justices Yanez and Vela
                       Memorandum Opinion Per Curiam1

        Relator, Douglas Aaron Pharr, filed a petition for writ of mandamus in the above

cause on February 1, 2010. In addition to the petition for writ of mandamus, relator filed

a motion for emergency relief asking the Court to order a stay of the trial of the case set

for February 3, 2010 pending a decision on the merits of the petition for writ of mandamus.




        1
         See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus,

appendix, and relator’s motion for emergency relief, is of the opinion that relator has not

shown himself entitled to the relief sought and the petition for writ of mandamus should be

denied. In addition, the relator’s motion for emergency relief is denied.

       Accordingly, relator’s petition for writ of mandamus is DENIED. See TEX . R. APP.

P. 52.8(a).



                                                   PER CURIAM



Delivered and filed the 2nd
day of February, 2010.




                                             2